Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 18, 2021.  As directed by the amendment: no claims have been amended, claims 17-20 have been cancelled, and no claims have been added.  Thus, claims 1-16 are presently pending in this application.
Drawings
Figures 1b and 1c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 1 recites “…means for preventing displacement of the coupling…” which meets the 3 prong test above because it uses the non-structural term means modified by functional language (preventing displacement of the coupling), and it is not modified by sufficient structure, material, or acts for performing the claimed function.  The specification describes alternate embodiments starting in paragraph 0065, and thus for purposes of examination, the “means for preventing displacement of the coupling…” is being interpreted to be a reinforced section, as recited in claim 2.  It is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the actuator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “an actuator”.  Claims 2-16 are rejected because they depend from claim 1.
Claim 10 recites the limitation "the reinforced section" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 9 is being interpreted to depend from claim 2.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisel et al. (Heisel), US 2014/0336572 A1.
Regarding claim 1, Heisel discloses a reinforced steerable sheath assembly (catheter assembly 110, P0037, and shown in Fig. 1) that is usable with an actuator comprising: a shaft section (introducer 100, P0037) defining a sheath that is operable to be deflected (steerable introducer, P0036), the shaft section having a proximal end (proximal portion 150, P0037 and Fig. 1) and a distal end (distal portion 190, P0037 and Fig. 1), the actuator (handle 106, P0037) being positioned proximate the proximal end of the shaft section (Fig. 1); a coupling (pull ring 90, P0053 and shown in Fig. 2) attached proximate the distal end of the shaft section (Fig. 2); one or more pull wires (pull wires 30, P0061 and shown in Figs. 2, 9 and 10), wherein a distal end of the pull wires are coupled proximate the distal end of the shaft section via the coupling (Fig. 2), a proximal end of the pull wires being coupled to the actuator (introducer 100 may be operably connected to a handle assembly 106 which assists in steering the introducer 100, P0037) for actuating the pull wires; and means for preventing displacement of the coupling (outer layer 60 comprised of Pebax 72D, P0044 and P0053, and shown in Figs. 2-3), positioned proximate to the coupling (Figs. 2 and 3), whereby said means helps to minimize failure of the coupling at a point of contact between the pull wires and the coupling (Fig. 3 shows outer layer 60 embedding the pull wires and pull ring with a substantially rigid polymer of Pebax 72D, to thereby help to minimize failure upon actuation of the pull wires to deflect the sheath), and at a point of contact between the 
Regarding claim 2, Heisel discloses the reinforced steerable sheath of claim 1, wherein the means for preventing displacement of the coupling comprises a reinforced section (outer layer 60 of Pebax 72D, P0044 and 0053, and shown in Figs. 2-3) for reinforcing the coupling.  
Regarding claim 3, Heisel discloses the reinforced steerable sheath of claim 2, wherein the reinforced section comprises a proximal reinforcement member (outer layer 60, Figs. 2 and 3 showing pull ring 90 embedded within outer layer 60, and P0062 describing a melting process of outer layer 60 wherein the material of outer layer 60 bonds to pull ring 90 thereby comprising a proximal reinforcement wherein the material of outer layer 60 bonds to the proximal edge of pull ring 90, wherein the proximal edge of pull ring 90 is approximately where lead line 90 is pointed to in Fig. 2) positioned proximal to the coupling to prevent displacement of the coupling upon actuation of the pull wires.  
Regarding claim 4, Heisel discloses the reinforced steerable sheath of claim 3 wherein the proximal reinforcement member supports the coupling to prevent displacement (outer layer 60 is fully capable of supporting the coupling to prevent displacement).  
Regarding claim 5, Heisel discloses the reinforced steerable sheath of claim 2, wherein the reinforced section comprises an encapsulating member (outer layer 60, 
Regarding claim 6, Heisel discloses the reinforced steerable sheath of claim 5, wherein the reinforced section further comprises a proximal reinforcement member (outer layer 60, Figs. 2 and 3 comprising a proximal reinforcement wherein the material of outer layer 60 bonds to the proximal edge of pull ring 90, wherein the proximal edge of pull ring 90 is approximately where lead line 90 is pointed to in Fig. 2) positioned proximal to the coupling.  
Regarding claim 7, Heisel discloses the reinforced steerable sheath of claim 6, wherein the encapsulating member is integral with the proximal reinforcement member (outer layer 60 serves as both encapsulating and proximal reinforcement member).  
Regarding claim 8, 
Regarding claim 9, Heisel discloses the reinforced steerable sheath of claim 1, wherein the coupling comprises a pull-ring (pull ring 90, P0053).  
Regarding claim 10, Heisel discloses the reinforced steerable sheath of claim 9, wherein the reinforced section comprises at least two pull ring anchor holes (flow holes 95 spaced about 180 degrees apart around the circumference of pull ring 90, P0062) for coupling the pull ring to the shaft section (P0062).  
Regarding claim 13, Heisel discloses the reinforced steerable sheath of claim 2, wherein the reinforced section comprises at least two points of contact for connecting the coupling to the shaft section (outer layer 60 embeds the pull ring 90, contacting the pull ring on all surfaces including the outer and inner surface as well as the edges of the pull ring, Figs. 2-3).  
Regarding claim 16, Heisel discloses the reinforced steerable sheath of claim 2, wherein the reinforced section comprises a polymer under layer (outer layer 60 embeds pull ring 90 to form a polymer under layer), to enable the coupling to be captured substantially between the polymer under layer and a polymer over layer defining a portion of the shaft to be surrounded thereby (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heisel in view of Bencini et al. (Bencini), US 2003/0135156 A1.
Regarding claim 11, Heisel discloses the reinforced steerable sheath of claims 9.
Heisel does not teach wherein the reinforced section comprises an integrated pull-ring that is coupled to one or more components of the sheath to minimize displacement by providing a longer fulcrum requiring greater force to displace the pull-ring.  
However, Bencini teaches a steerable device wherein the integrated pull-ring (anchoring member 36, P0047 and shown in Fig. 5, which is integrated with a radiopaque material, P0047) coupled to a pull wire provides a longer fulcrum requiring greater force to displace the pull-ring (relatively long attachment surface, P0047).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pull ring 90 of Heisel with the teaching 
Regarding claim 12, Heisel in view of Bencini teaches the reinforced steerable sheath of claim 11, wherein the integrated pull-ring comprises the pull-ring coupled to a marker band (Bencini, the anchoring member 36 may be formed from radiopaque material, P0047, thus forming a marker band).  
Regarding claim 14, Heisel discloses the reinforced steerable sheath of claim 2.
Heisel does not teach wherein the reinforced section comprises an integrated coupling that is connected to one or more components of the sheath to minimize displacement by providing a longer fulcrum requiring greater force to displace the coupling.  
However, Bencini teaches a steerable device wherein the integrated pull-ring (anchoring member 36, P0047 and shown in Fig. 5, which is integrated with a radiopaque material, P0047) connected to a pull wire provides a longer fulcrum requiring greater force to displace the coupling (relatively long attachment surface, P0047).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pull ring 90 of Heisel with the teaching of Bencini to provide a relatively long attachment surface for the purpose of decreasing the likelihood of failure, as taught by Bencini P0047.  
Regarding claim 15, Heisel in view of Bencini teaches the reinforced steerable sheath of claim 14, wherein the integrated coupling comprises the coupling connected 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783